

Exhibit 10.3

FOURTH AMENDMENT TO
LOAN AND SECURITY AGREEMENT
THIS FOURTH AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into effective as of June 29, 2014, by and between OXFORD FINANCE LLC, a
Delaware limited liability company with an office located at 133 North Fairfax
Street, Alexandria, Virginia 22314 (“Oxford”), as collateral agent (in such
capacity, “Collateral Agent”), the Lenders listed on Schedule 1.1 of the Loan
Agreement (as defined below) or otherwise party thereto from time to time
including Oxford in its capacity as a Lender and SQUARE 1 BANK, a North Carolina
banking corporation with an office located at 406 Blackwell Street, Suite 240,
Durham, NC 27701 (“Bank” or “Square 1”) (each a “Lender” and collectively, the
“Lenders”) and LIPOSCIENCE, INC., a Delaware corporation with offices located at
2500 Sumner Boulevard, Raleigh, NC 27616 (“Borrower”).
RECITALS
A.    Collateral Agent, Lenders and Borrower have entered into that certain Loan
and Security Agreement dated as of December 20, 2012 (as amended, restated,
supplemented or otherwise modified from time to time, including but without
limitation by that certain First Amendment to Loan and Security Agreement dated
as of June 11, 2013, that certain Second Amendment to Loan and Security
Agreement dated as of October 31, 2013 and that certain Third Amendment to Loan
and Security Agreement dated as of January 19, 2014, the “Loan Agreement”).
B.    Lenders have extended credit to Borrower for the purposes permitted in the
Loan Agreement.
C.    Borrower has requested that Collateral Agent and Lenders (i) amend the
financial covenants and (ii) make certain other revisions to the Loan Agreement
as more fully set forth herein.
D.    Collateral Agent and Lenders have agreed to amend certain provisions of
the Loan Agreement, but only to the extent, in accordance with the terms,
subject to the conditions and in reliance upon the representations and
warranties set forth below.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
1.    Definitions. Capitalized terms used but not defined in this Amendment
shall have the meanings given to them in the Loan Agreement.
2.    Amendments to Loan Agreement.
2.1    Section 6.10 (Financial Covenants). Section 6.10(ii) of the Loan
Agreement hereby is amended and restated in its entirety to read as follows:
“(ii)    Liquidity Ratio. A Liquidity Ratio of at least 1.25 to 1.00.”
2.2    Section 13.1 (Definitions). The following definitions hereby are added to
or amended and restated in their entirety in Section 13.1 of the Loan Agreement
as follows:

1



--------------------------------------------------------------------------------



“Ancillary Services” means corporate credit card services, Letters of Credit or
other treasury management services requested by Borrower and approved by Bank
under the Revolving Line.
“Ancillary Services Sublimit” is a sublimit for Ancillary Services under the
Revolving Line not to exceed Three Hundred Fifty Thousand Dollars ($350,000.00)
for corporate credit card services and for a Letter of Credit to support
Borrower’s credit cards.
“Liquidity Ratio” means the ratio of (a) unrestricted cash, plus the amount of
Advances available under the Revolving Line, to (b) all Indebtedness of Borrower
to Collateral Agent and Lenders under the Term Loans, plus all Indebtedness of
Borrower to Collateral Agent and Lenders under the Revolving Line (including the
amounts outstanding under the Ancillary Services Sublimit).
2.3    Section 13.1 (Definitions). The following definition hereby is deleted in
its entirety from Section 13.1 of the Loan Agreement:
“Revenue”.
2.4    Exhibit C to the Loan Agreement hereby is replaced by Exhibit C attached
hereto.
2.5    Exhibit D to the Loan Agreement hereby is replaced by Exhibit D attached
hereto.
3.    Limitation of Amendment.
3.1    The amendments set forth in Section 2 are effective for the purposes set
forth herein and shall be limited precisely as written and shall not be deemed
to (a) be a consent to any amendment, waiver or modification of any other term
or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Collateral Agent or any Lender may now have or may have in the
future under or in connection with any Loan Document.
3.2    This Amendment shall be construed in connection with and as part of the
Loan Documents and all terms, conditions, representations, warranties, covenants
and agreements set forth in the Loan Documents, except as herein amended, are
hereby ratified and confirmed and shall remain in full force and effect.
4.    Representations and Warranties. To induce Collateral Agent and Lenders to
enter into this Amendment, Borrower hereby represents and warrants to Collateral
Agent and Lenders as follows:
4.1    Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;
4.2    Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;
4.3    The organizational documents of Borrower delivered to Collateral Agent
and Lenders on June 10, 2013, or subsequent thereto, remain true, accurate and
complete and have not been amended, supplemented or restated and are and
continue to be in full force and effect;
4.4    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;

2



--------------------------------------------------------------------------------



4.5    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;
4.6    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on Borrower, except as already has been obtained or made; and
4.7    This Amendment has been duly executed and delivered by Borrower and is
the binding obligation of Borrower, enforceable against Borrower in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.
5.    Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.
6.    Effectiveness. This Amendment shall be deemed effective upon the due
execution and delivery to Collateral Agent and Lenders of (i) this Amendment by
each party hereto and (ii) Borrower’s payment of all Lenders’ Expenses incurred
through the date of this Amendment.
[Balance of Page Intentionally Left Blank]

3



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above,
COLLATERAL AGENT AND LENDER:
 
 
OXFORD FINANCE LLC
 
 
By:
/s/    Mark Davis
Name:
Mark Davis
Title:
Vice President - Finance, Secretary & Treasurer

LENDER:
 
 
SQUARE 1 BANK
 
 
By:
/s/    Michael Fulton
Name:
Michael Fulton
Title:
Assistant Vice President

BORROWER:
 
 
LIPOSCIENCE, INC.
 
 
By:
/s/    Lucy G. Martindale
Name:
Lucy G. Martindale
Title:
Chief Financial Officer






4



--------------------------------------------------------------------------------



EXHIBIT C
Compliance Certificate
TO:
OXFORD FINANCE LLC, as Collateral Agent and Lender
SQUARE 1 BANK, as Lender

FROM:
LIPOSCIENCE, INC.

The undersigned authorized officer (“Officer”) of LIPOSCIENCE, INC.
(“Borrower”), hereby certifies that in accordance with the terms and conditions
of the Loan and Security Agreement by and among Borrower, Collateral Agent, and
the Lenders from time to time party thereto (the “Loan Agreement;” capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Loan Agreement),
(a)    Borrower is in complete compliance for the period ending _____________
with all required covenants except as noted below;
(b)    There are no Events of Default, except as noted below;
(c)    Except as noted below, all representations and warranties of Borrower
stated in the Loan Documents are true and correct in all material respects on
this date and for the period described in (a), above; provided, however, that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date.
(d)    Borrower, and each of Borrower’s Subsidiaries, has timely filed all
required tax returns and reports, Borrower, and each of Borrower’s Subsidiaries,
has timely paid all foreign, federal, state, and local taxes, assessments,
deposits and contributions owed by Borrower, or Subsidiary, except as otherwise
permitted pursuant to the terms of Section 5.8 of the Loan Agreement;
(e)    No Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Collateral Agent and the
Lenders.
Attached are the required documents, if any, supporting our certification(s).
The Officer, on behalf of Borrower, further certifies that the attached
financial statements are prepared in accordance with Generally Accepted
Accounting Principles (GAAP) and are consistently applied from one period to the
next except as explained in an accompanying letter or footnotes and except, in
the case of unaudited financial statements, for the absence of footnotes and
subject to year-end audit adjustments as to the interim financial statements.
Please indicate compliance status since the last Compliance Certificate by
circling Yes, No, or N/A under “Complies” column.



--------------------------------------------------------------------------------



 
Reporting Covenant
Requirement
Actual
Complies
1)
Financial statements
Monthly within 30 days
 
Yes No N/A
2)
Annual (CPA Audited) statements
Within 180 days after FYE
 
Yes No N/A
3)
Annual Financial
Projections/Budget (prepared on a monthly basis)
Annually (within 10 days of FYE), and when revised
 
Yes No N/A
4)
Borrowing Base Certificate; A/R & A/P agings
Monthly within 30 days
 
Yes No N/A
5)
8-K, 10-K and 10-Q Filings
If applicable, within 5 days of filing
 
Yes No N/A
6)
Compliance Certificate
Monthly within 30 days
 
Yes No N/A
7)
IP Report
When required
 
Yes No N/A
8)
Vantera Machines Report
At close; annually, each March 31
 
Yes No N/A
9)
Total amount of Borrower’s cash and cash equivalents at the last day of the
measurement period
 
$__________
Yes No N/A
10)
Total amount of Borrower’s Subsidiaries’ cash and cash equivalents at the last
day of the measurement period
 
$__________
Yes No N/A

Deposit and Securities Accounts
(Please list all accounts; attach separate sheet if additional space needed)
 
Institution Name
Account Number
New Account?
Account Control Agreement in place?
1)
 
 
Yes
No
Yes
No
2)
 
 
Yes
No
Yes
No
3)
 
 
Yes
No
Yes
No
4)
 
 
Yes
No
Yes
No

Financial Covenants
 
Covenant
Requirement
Actual
Compliance
1)
Liquidity Ratio
1.25:1.00
________ to 1.00
Yes
No
2)
Minimum Quick Ratio
At least 1.25:1.00 (from the Effective Date thru 2/28/13)*
________ to 1.00
Yes
No



*    1.10 to 1.00; 3/1/13 thru 6/30/13
1.00 to 1.00; 7/1/13 and thereafter



--------------------------------------------------------------------------------





Other Matters
1)
Have there been any changes in management since the last Compliance Certificate?
Yes
No
2)
Have there been any transfers/sales/disposals/retirement of Collateral or IP
prohibited by the Loan Agreement?
Yes
No
3)
Have there been any new or pending claims or causes of action against Borrower
that involve more than Two Hundred Fifty Thousand Dollars ($250,000.00)?
Yes
No
4)
Have there been any amendments of or other changes to the capitalization table
of Borrower and to the Operating Documents of Borrower or any of its
Subsidiaries? If yes, provide copies of any such amendments or changes with this
Compliance Certificate.
Yes
No



Exceptions
Please explain any exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions.” Attach separate sheet if additional
space needed.)
LIPOSCIENCE, INC.
 
 
By:
 
Name:
 
Title:
 
 
 
Date:
 



LENDER USE ONLY:
 
 
 
 
 
 
 
 
 
Received by:
 
 
 
Date:
 
Verified by:
 
 
 
Date:
 
 
 
 
 
 
 
Compliance Status:
Yes
 
 
No










--------------------------------------------------------------------------------



EXHIBIT D
Borrowing Base Certificate




[provided by Bank]





